hearing. Eighth Judicial District Court, Clark County; Kathleen E.
                 Delaney, Judge.
                             Because no statute or court rule permits• an appeal from an
                 order denying the abovementioned motions, we lack jurisdiction.     Castillo
                 v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                             ORDER these appeals DISMISSED.




                                                            Pieks44.                J.
                                                   Pickering



                                                   Parraguirre


                                                                                ,   J.
                                                   Saifia


                 cc: Hon. Kathleen E. Delaney, District Judge
                      Earnest Phillips
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2
0) 1947A CI'S.